Case 6:18-cv-00848-CEM-TBS Document 45 Filed 12/04/18 Page 1 of 5 PageID 363




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION



   GEORGE MALKI,                                     Case No. 6:18-cv-848-CEM-TBS

                  Plaintiff,

          vs.

   THE WALT DISNEY COMPANY, DISNEY
   ENTERPRISES, INC., WALT DISNEY
   PICTURES, INC., PIXAR, INC., WALT
   DISNEY MOTION PICTURES GROUP,
   INC., ABC, INC., AC JV, LLC, BUENA
   VISTA HOME ENTERTAINMENT, INC.,
   DISNEY SHOPPING, INC., GET
   PUBLISHED! LLC, AND AUTHOR
   SOLUTIONS, LLC,

                  Defendants.


                   CERTIFICATE OF INTERESTED PERSONS AND
                     CORPORATE DISCLOSURE STATEMENT

          Defendants The Walt Disney Company, Disney Enterprises, Inc., Walt Disney

   Pictures, Inc., Pixar, Walt Disney Motion Pictures Group, Inc., ABC, Inc., Buena Vista

   Home Entertainment, Inc., and Disney Shopping, Inc., by and through their undersigned

   attorneys, hereby submits their Certificate of Interested Persons and Corporate Disclosure

   Statement.

          I hereby disclose the following pursuant to this Court’s Interested Persons Order

   and Corporate Disclosure:




                                            -1-            Case No. 6:18-cv-848-CEM-TBS
                          CERTIFICATE OF INTERESTED PERSONS AND
                            CORPORATE DISCLOSURE STATEMENT
Case 6:18-cv-00848-CEM-TBS Document 45 Filed 12/04/18 Page 2 of 5 PageID 364




           1.) The name of each person, attorney, association of persons, firm, law firm,

   partnership, and corporation that has or may have an interest in the outcome of this action

   — including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded

   companies that own 10% or more of a party’s stock, and all other identifiable legal

   entities related to any party in the case:

           Plaintiff George Malki

           Defendant The Walt Disney Company

           Defendant Disney Enterprises, Inc.

           Defendant Walt Disney Pictures, Inc.

           Defendant Pixar

           Defendant Walt Disney Motion Pictures Group, Inc.

           Defendant ABC, Inc.

           Defendant Buena Vista Home Entertainment, Inc.

           Defendant Disney Shopping, Inc.

           Defendant AC JV, LLC

           Defendant Get Published! LLC

           Defendant Author Solutions, LLC

           Counsel of record for the above-named parties (Clay Townsend, David Tamaroff,

   and Keith Mitnik of Morgan & Morgan, PA; Craig Eldon Pinkus of Bose, McKinney &

   Evans, LLP; Debra Deardourff Larsen of GrayRobinson, PA; Philip Zimmerly of

   Boardman & Clark LLP; Bradley Blystone of Marshall, Dennehey, Warner, Coleman &

   Goggin; Erin Cox and Anne Conley of Munger, Tolles & Olson LLP)




                                             -2-            Case No. 6:18-cv-848-CEM-TBS
                           CERTIFICATE OF INTERESTED PERSONS AND
                             CORPORATE DISCLOSURE STATEMENT
Case 6:18-cv-00848-CEM-TBS Document 45 Filed 12/04/18 Page 3 of 5 PageID 365




           2.) The name of every other entity whose publicly-traded stock, equity, or debt

   may be substantially affected by the outcome of the proceedings:

                  None.

           3.) The name of every other entity which is likely to be an active participant in

   the proceedings, including the debtor and members of the creditors’ committee (or twenty

   largest unsecured creditors) in bankruptcy cases:

                  None.

           4.) The name of each victim (individual or corporate) of civil and criminal

   conduct alleged to be wrongful, including every person who may be entitled to

   restitution:

                  The claims alleged in this case are asserted by Plaintiff George Malki.

           I hereby certify that, except as disclosed above, I am unaware of any actual or

   potential conflict of interest involving the district judge and magistrate judge assigned to

   this case, and will immediately notify the Court in writing on learning of any such

   conflict.




                                            -3-            Case No. 6:18-cv-848-CEM-TBS
                          CERTIFICATE OF INTERESTED PERSONS AND
                            CORPORATE DISCLOSURE STATEMENT
Case 6:18-cv-00848-CEM-TBS Document 45 Filed 12/04/18 Page 4 of 5 PageID 366




   DATED: December 4, 2018         MUNGER, TOLLES & OLSON LLP



                                   By:         /s/ Erin J. Cox
                                         ERIN J. COX

                                   Admitted Pro Hac Vice
                                   ANNE K. CONLEY
                                   Admitted Pro Hac Vice
                                   MUNGER, TOLLES & OLSON LLP
                                   350 S. Grand Avenue, 50th Floor
                                   Los Angeles, CA 90071-3426
                                   Telephone: (213) 683-9100
                                   Facsimile: (213) 687-3702
                                   erin.cox@mto.com
                                   anne.conley@mto.com

                                   BRADLEY P. BLYSTONE
                                   Florida Bar No. 894109
                                   MARSHALL DENNEHEY WARNER
                                   COLEMAN & GOGGIN
                                   315 E. Robinson St., Suite 550
                                   Orlando, Florida 32801
                                   Telephone: (407) 420-4380
                                   Facsimile: (407) 839-3008
                                   BPBlystone@MDWCG.com

                                   Counsel for Defendants The Walt Disney
                                   Company, Disney Enterprises, Inc., Walt Disney
                                   Pictures, Inc., Pixar, Walt Disney Motion Pictures
                                   Group, Inc., ABC, Inc., Buena Vista Home
                                   Entertainment, Inc., and Disney Shopping, Inc.




                                       -4-            Case No. 6:18-cv-848-CEM-TBS
                     CERTIFICATE OF INTERESTED PERSONS AND
                       CORPORATE DISCLOSURE STATEMENT
Case 6:18-cv-00848-CEM-TBS Document 45 Filed 12/04/18 Page 5 of 5 PageID 367




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 4, 2018 the foregoing was electronically

   filed with the Clerk of the Court by using the CM/ECF system, and served on all counsel

   of record and those parties receiving notification through that system.



          By:    /s/ Erin J. Cox
                  Erin J. Cox




                                            -5-            Case No. 6:18-cv-848-CEM-TBS
                          CERTIFICATE OF INTERESTED PERSONS AND
                            CORPORATE DISCLOSURE STATEMENT
